Citation Nr: 0030861	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-15 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 


INTRODUCTION

The veteran served on active duty from March 1959 to March 
1960.  

This current appeal arose from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in August 1999, a transcript of which has been 
associated with the claims file.

In August 1999 the Hearing Officer affirmed the determination 
previously entered.

In August 1999 the RO affirmed a previous denial of 
entitlement to a permanent and total disability rating for 
pension purposes.  A notice of disagreement with this 
determination has not been received, and this claim is not 
considered part of the current appellate review.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
back disorder in March 1992.  

2.  Evidence submitted since the March 1992 Board decision 
does not bear directly and substantially on the specific 
matter under consideration, is either cumulative or 
redundant, and is not by itself or in combination with the 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

Evidence submitted since the March 1992 decision wherein the 
Board denied entitlement to service connection for a back 
disorder is not new and material, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991);  38 C.F.R. § 3.156(a), 20.1100, 20.1105 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service Connection

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  



The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more after December 31, 
1946, and post service development of a presumptive disease 
to a degree of 10 percent or more within one year from the 
date of termination of such service establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).

Finality/New and Material Evidence

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 20.1105 (2000).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.


The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The provisions of 38 C.F.R. § 3.156(a) define new and 
material evidence as:  

[E]vidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).
If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 C.F.R. §§ 3.102, 4.3 (2000).

Factual Background and Analysis

I.  Procedural Status

In this case, the RO in the April 1999 statement of the case 
provided the appellant with the provisions of 38 C.F.R. 
§ 3.156(a).  In explaining the basis of its decision, (most 
recently in August 1999), the RO concluded that the reason 
the veteran had not reopened his claim was because his 
submissions were essentially duplicates of evidence which was 
previously considered and was merely cumulative of redundant.  


It is clear that the RO did not base its decision upon a 
finding that the additional evidence failed to raise a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both old and new, would 
change the outcome."  This reasoning was noted but only in 
repeating the pertinent laws and regulations.  Thus, the 
final denial of the claim was not based upon that portion of 
the Colvin definition found to be improper by the Federal 
Circuit.  

Accordingly, the Board finds that the claimant has been 
provided the controlling regulatory definition of ?new and 
material evidence," and that the RO's adjudication of the 
claim was consistent with that definition.  Thus, it is not 
prejudicial for the Board to proceed with the adjudication of 
this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  New and Material Evidence

The veteran seeks to reopen his claim of service connection 
for a back disorder which the Board denied in March 1992.  
When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.


Accordingly, the Board will consider whether new and material 
evidence has been submitted since the March 1992 Board 
decision in accord with the holding in 
Hodge (other than the well grounded requirements which are no 
longer applicable).  No prejudice to the veteran is exercised 
by the Board's disposition herein because the Board review of 
the claim under the more flexible Hodge standard accords the 
appellant a less stringent "new and material" evidence 
threshold to overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Under the law, it is the obligation of the appellant to 
present: competent evidence of the existence of a current 
disability and of a nexus between current disability and 
service.  Watson v. Brown, 4 Vet. App. 309 (1993).  In this 
case, the appellant believes that he currently has a back 
disorder of service origin.  

When the claim was denied by the Board in March 1992, it was 
noted that the appellant's service entrance examination of 
March 1959 showed no complaint or finding of a back 
disability.  In his separation examination of January 1960, 
he reported having complained of multiple musculoskeletal 
pains, including back pains, that "come and go," but there 
was no finding of a back disability.  

Although he claimed he never received treatment for his back 
in service, an X-ray report of November 1959 reflected a 
reference to mild intervertebral disc syndrome with negative 
physical examination.  Multiple view X-rays, however, were 
normal.  In a postservice October 1981 VA hospital report, 
low back pain was reported.  The Board noted that this was 
more than 20 years after service and found that there was no 
objective evidence to relate that complaint with the 
appellant's remote period of service.  The Board also noted 
that on VA hospitalization from December 1981 to March 1982, 
the claimant's back was found to be nontender upon 
examination.  Therefore, the Board determined that there was 
no basis upon which to allow service connection for a back 
disability.  The back pain that the appellant claimed that he 
had on and off in service was never shown to be indicative of 
chronic back pathology, nor was there continuity of back 
symptoms shown.  

The evidence submitted since the 1992 denial includes VA 
outpatient treatment reports from 1994 through 1996 and the 
transcript of an August 1999 personal 
hearing.  These treatment records reflect that the veteran 
was seen for various complaints, to include chronic low back 
pain.  At the August 1999 personal hearing he testified that 
he had no preservice back problems.  He stated that he 
injured his back in Germany in 1959 during field operations.  
He had medical care and was given medication.  He was put on 
restricted duty.  He continued to have periodic problems with 
his back.  

He was discharged from service partly due to his problem as 
he could not adequately perform his duties.  He had periodic 
postservice care and was currently under treatment at a VA 
facility.  He took medication on a daily basis and wore a 
brace.  He still experienced pain which radiated to the legs, 
and he reported some urinary control problems that he felt 
were associated.  He also reported that he injured his back 
in 1995 when he fell down stairs helping his mother.  He wore 
a full leg cast for eight months.  He felt that this injury 
aggravated his back condition.  

It may be argued that the evidence submitted since March 1992 
is new in that these records and the veteran's testimony were 
not of record and not considered by the Board in the March 
1992 decision.  It cannot be argued, however, that it is 
material.  These treatment records merely show that the 
veteran was recently seen for complaints associated with back 
pain.  None of these treatment visits include an opinion that 
his current complaints are the result of any inservice back 
injury.  These records do not change the fact that more than 
20 years passed after service separation before the veteran 
was seen for back complaints, a fact that was noted in the 
Board decision of March 1992.  

Moreover, while the veteran's testimony includes more 
detailed contentions referable to the claimed inservice 
injury than were known at the time of the Board denial in 
March 1992, the testimony is essentially repetitious of 
previous contentions made by the veteran and rejected by the 
Board, and as such is not new.  

The subject testimony is not material, as the veteran is not 
medically competent to testify that current back complaints 
are of service origin.  While he is competent to report 
manifestations of a disorder perceptible to a lay party, such 
as pain, he is not competent to link those manifestations to 
service on the basis of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation...cannot suffice 
to reopen a claim under 38 U.S.C.A. § 5108."  The record 
does not reflect that the veteran has a medical degree or 
medical experience.  

In summary, the veteran has not presented new and material 
evidence indicating that his current complaints of chronic 
back pain manifested initially during service, or that there 
is a medical nexus between his current complaints and any 
incident of service.  In the absence of such evidence, the 
claim may not be reopened and the benefits sought on appeal 
remain denied.  

III.  Additional Matters

The Board is aware that VA, in certain circumstances, may be 
obligated to advise a claimant of evidence that is needed to 
complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits.  The Court in Graves held that:

...when a veteran has made an application to reopen a claim and 
the Secretary is on notice of evidence which may prove to be 
new and material, but has not been submitted with the 
application, the Secretary has a duty under [38 U.S.C.A.] § 
5103 to inform the veteran of the evidence that is 
"necessary to complete the application."  Graves, 8 Vet. 
App at 525.

In order to satisfy the requirement of medical evidence 
connecting the veteran's back complaints and his military 
service, he must submit evidence such as an 
opinion of a competent medical professional to the effect 
that such were the results of in-service disease or injury.  
Evidence of current treatment does not rise to the level of 
material evidence because it does not establish that 
disability was incurred in service.  By this decision, the 
Board is informing the veteran of the type of evidence which 
may be considered to be new and material.

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
obtained that would constitute new and material evidence.  
Therefore, no additional VA action is necessary.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997);  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 
(2000).


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
back disorder, the benefit sought on appeal is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

